Judgment unanimously affirmed. Memorandum: By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that his plea was not knowingly, intelligently and voluntarily made (see, People v Downing, 225 AD2d 1094, lv denied 88 NY2d 846; People v Jordan, 215 AD2d 257, lv denied 87 NY2d 847), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We reject the contentions of defendant that he was not afforded effective assistance of counsel and that his sentence is unduly harsh or severe. (Appeal from Judgment of Supreme Court, Erie County, Doyle, J.—Murder, 2nd Degree.) Present— Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.